[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 26, 2006
                             No. 05-16923                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 05-00571-CV-J-TEM

RICARDO DEJESUS GARCIA,


                                                           Plaintiff-Appellant,

                                  versus

NATHANIEL GLOVER, Sheriff,
5 OFFICERS ON DUTY,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________


                          (September 26, 2006)


Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:
       Ricardo DeJesus Garcia appeals the dismissal of his pro se amended 42

U.S.C. § 1983 action against Nathaniel Glover, the Sheriff of Duval County, and

five unnamed officers. The district judge dismissed the civil action. We AFFIRM.

                                    I. BACKGROUND

       On January 17, 2003, Garcia, then a federal detainee at the Duval County

Jail, filed a pro se complaint entitled “Civil Rights Motion” in a Florida state

court.1 R1, Attach. 1. On May 11, 2005, Garcia filed a pro se amended complaint,

which was identical to the original complaint. Id. Attach. 2. Garcia alleged in the

amended complaint that he was subjected to cruel and unusual punishment when

five unnamed county prison officers physically and verbally abused him on

September 9, 1999, in violation of § 1983 and of state law claims including assault,

battery, and negligence. Id. at 1. Garcia further alleged that there were “lots of

witnesses” to the abuse. Id. at 4. These five unnamed prison officials as well as

Glover, were named as defendants in the lawsuit. Garcia stated:

       Petitioner contends that if plaintiff would have tried to resolve
       complaint at administrative level at the Duval County Jail most likely
       plaintiff would have been ‘killed or shipped’ out to keep [from]
       complain[]ing about the beating plaintiff took from the five officers at
       the Duval County Jail.

               ....


       1
          Garcia appears to be a federal prisoner, even though he was detained at the Duval County
Jail; his current address is the Federal Corrections Institute in Jesup, Georgia.

                                                2
       Petitioner contends that he understands that there are administrative
       remedies in the[] Duval County Jail that petitioner could have tried in
       resolving this matter but would ask the [c]ourt to consider the fact that
       the Officers in Duval Co. Jail had “snitches” in all parts of the jail.
       Plaintiff contends that he feared for his life.

Id. at 4, 9.

       Glover timely filed a notice of removal in federal court and, simultaneously,

filed a motion to dismiss to which Garcia responded. The district judge granted

Glover’s motion to dismiss on grounds that included failure to exhaust

administrative remedies and to comply with the state statute of limitations. R1-22.

In a separate opinion, the district judge, sua sponte, dismissed the five unnamed

prison officials from the lawsuit. R1-24. On appeal, Garcia argues that the district

judge erroneously dismissed his amended complaint because he was able to file a

civil action under § 1983 without first exhausting administrative remedies, since

the officers threatened him with additional beatings if he complained about the

incident that was the basis of his lawsuit.

                                  II. DISCUSSION

       We review de novo a district judge’s dismissal of a complaint pursuant to

Federal Rule Civil Procedure 12(b)(6), accept the factual allegations in the

complaint as true, and construe them in the light most favorable to the plaintiff.

Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam). Pleadings filed



                                              3
by a pro se litigant are reviewed under “less stringent standards” than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594,

596 (1972) (per curiam).     A complaint is not dismissed under Rule 12(b)(6)

“unless it appears beyond doubt that the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief.” Thaeter v. Palm Beach

County Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006) (citations omitted).

      Although Garcia conceded in his amended complaint that he failed to

exhaust administrative remedies, he appears to argue that exhaustion should be

excused because he feared that the five unnamed officers “most likely” would have

“killed” him or “shipped” him out if they learned that Garcia lodged a formal

administrative complaint or accusation against them. R1, Attach. 2 at 4. Garcia

expounds upon this allegation in his appellate brief, where he alleges that “when

officers took [him] to the hospital in Jacksonville Florida for medial treatment the

officers threatened [him] with more beatings if he did not keep quiet or he had

better not say anything about what happened.” Appellant's Br. at 10. Based on

Garcia’s admitted failure to exhaust administrative remedies, the district judge

dismissed his § 1983 claim pursuant to the Prison Litigation Reform Act of 1995

(“PLRA”), 42 U.S.C. § 1997e, which provides, in part, that:

      No action shall be brought with respect to prison conditions under
      section 1983 of this title, or any other Federal law, by a prisoner

                                         4
      confined in any jail, prison, or other correctional facility until such
      administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a).

      The Supreme Court looked to administrative law and to habeas law, two

areas of the law where exhaustion is an important doctrine, in holding that the

exhaustion requirement in § 1997e requires “proper exhaustion,” meaning that a

prisoner must exhaust all prescribed administrative remedies available to him or

her before filing a lawsuit to seek judicial redress. Woodford v. Ngo, ___ U.S.

___, 126 S.Ct. 2378, 2386 (2006).         We also have held that the exhaustion

requirement in § 1997e is “mandatory” and, consequently, prisoners must exhaust

all administrative remedies before bringing suit in federal court, even if exhaustion

would be futile. Alexander v. Hawk, 159 F.3d 1321, 1323-24 (11th Cir. 1998);

accord Higginbottom v. Carter, 223 F.3d 1259, 1260 (11th Cir. 2000) (per curiam).

Because exhaustion was a precondition to filing this lawsuit, and Garcia admittedly

did not exhaust all administrative remedies, his amended complaint properly was

dismissed pursuant to § 1997e. Id. Since Garcia did not exhaust his administrative

remedies, and the district judge correctly dismissed his amended complaint on that

basis, we need not address his other issues on appeal.




                                          5
                              III. CONCLUSION

      Garcia has appealed the dismissal of his pro se amended § 1983 action

against Sheriff Glover and five unnamed officers. Because he failed to exhaust his

administrative remedies, his amended complaint properly was dismissed.

AFFIRMED.




                                        6